Exhibit 10.1


STOCK PURCHASE AND
REORGANIZATION AGREEMENT
 
This Stock Purchase and Reorganization Agreement (hereinafter the "Agreement")
is made and entered into as of May 14, 2009, by and among CaseyCorp Enterprises,
Inc., a Nevada corporation (hereinafter "CaseyCorp"), ESM Refiners Inc., a New
York company (“GoldCorp”) and the stockholders of GoldCorp identified on Exhibit
‘A” hereto (collectively, the “Stockholders”).  The Stockholders are all the
stockholders of GoldCorp.


AGREEMENT


In consideration of the terms hereof, the parties hereto agree as follows:



ARTICLE I - PURCHASE AND SALE OF STOCK


1.1           Transfer of Stock


Subject to the terms and conditions hereof, on the Closing Date (as defined
below), the Stockholders shall sell, convey, transfer, assign and deliver to
CaseyCorp, and CaseyCorp shall purchase from the Stockholders, all of the issued
and outstanding common shares of GoldCorp, par value $0.01 (the “GoldCorp
Stock”) in exchange for the Purchase Price set forth in Section 1.4 below.


1.2           The Closing


The closing of this Agreement (the “Closing”) shall occur on May 14, 2009 (the
“Closing Date”) at such time and location as the parties hereto shall agree.


1.3           Deliveries at the Closing


On the Closing Date in order to effectuate the transfer of the GoldCorp Stock:


(a) The Stockholders shall deliver to CaseyCorp certificates representing all of
the GoldCorp Stock, free and clear of any claim, lien, pledge, option, charge,
easement, security interest, right-of-way, encumbrance, restriction on sale or
transfer, preemptive right or option or any other right of any third party of
any nature whatsoever (“Encumbrance”), duly endorsed in blank for transfer or
accompanied by stock powers duly executed in blank.


 
 

--------------------------------------------------------------------------------

 
 
(b) CaseyCorp shall deliver the consideration of the Purchase Price as set forth
in Section 1.4 below.


(c) GoldCorp, the Stockholders and CaseyCorp shall each deliver all documents,
certificates, agreements and instruments required to be delivered pursuant to
Articles IV and V; and


(d) All instruments and documents executed and delivered to any party pursuant
hereto shall be in a form and substance, and shall be executed in a manner,
reasonably satisfactory to the receiving party.


1.4           Purchase Price


Subject to the terms and conditions of this Agreement, the total purchase price
for the GoldCorp Stock (the “Purchase Price”) shall be 5,625,000 shares of
CaseyCorp common stock, $0.0001 par value (the “Consideration Shares”). The
Consideration Shares will be allocated among the Stockholders in proportion to
their holdings of GoldCorp immediately prior to the Closing.


1.5           Assistance in Consummation of the Purchase and Sale of  Stock


The Stockholders, GoldCorp and CaseyCorp shall provide all reasonable assistance
to, and shall cooperate with, each other to bring about the consummation of the
purchase and sale of the GoldCorp Stock and the other transactions contemplated
herein as soon as possible in accordance with the terms and conditions of this
Agreement.


ARTICLE II - REPRESENTATIONS AND WARRANTIES
OF GOLDCORP AND THE STOCKHOLDERS


GoldCorp and the Stockholders jointly and severally represent and warrant to
CaseyCorp, as of the date of this Agreement and as of the Closing, all as
follows in this Article II:


(a) Each of the Stockholders is the sole and registered owner of that number of
shares of the Stock set forth opposite such Stockholder’s name on Exhibit A with
good title thereto, free and clear of any Encumbrance.


(b) Immediately prior to the  Closing, the outstanding capitalization of
GoldCorp shall consist of 100 shares of GoldCorp Common Stock. The GoldCorp
Stockholders listed on the attached Exhibit "A" are the sole record and
beneficial owners of the issued and outstanding common stock of GoldCorp. The
shares of GoldCorp Common Stock are free from claims, liens, or other
encumbrances, and at the Closing Date said GoldCorp Stockholder will have good
title and the unqualified right to transfer and dispose of such shares GoldCorp
Common Stock.


 
2

--------------------------------------------------------------------------------

 
 
(c) GoldCorp has no outstanding or authorized capital stock, warrants, options
or convertible securities except as set forth on Exhibit “A”.


(d) Intentionally Omitted.


(e) Since the date of the GoldCorp Financial Statements, there have not been any
material adverse changes in the financial position of GoldCorp except changes
arising in the ordinary course of business, which changes will in no event
materially and adversely affect the financial position of GoldCorp.


(f) GoldCorp is not a party to any material pending litigation or, to its best
knowledge, any governmental investigation or proceeding, not reflected in the
GoldCorp Financial Statements, and to its best knowledge, no material
litigation, claims, assessments or any governmental proceedings are threatened
against GoldCorp.


(g) GoldCorp is in good standing in its jurisdiction of incorporation, and is in
good standing and duly qualified to do business in each jurisdiction where
required to be so qualified except where the failure to so qualify would have no
material negative impact on GoldCorp.


(h) GoldCorp has (or, by the Closing Date, will have) filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed and has (or will have) paid or made adequate provisions for
all taxes or assessments which have become due as of the Closing Date.


(i) GoldCorp has not materially breached any material agreement to which it is a
party. GoldCorp has previously given CaseyCorp copies or access thereto of all
material contracts, commitments and/or agreements to which GoldCorp is a party
including all relationships or dealings with related parties or affiliates.


(j) GoldCorp has no subsidiaries.


(k) GoldCorp has made all material corporate financial records, minute books,
and other corporate documents and records available for review to present
management of CaseyCorp prior to the Closing Date, during reasonable business
hours and on reasonable notice.


(l) The execution of this Agreement does not materially violate or breach any
material agreement or contract to which GoldCorp is a party and has been duly
authorized by all appropriate and necessary corporate action under other
applicable law and GoldCorp, to the extent required, has obtained all necessary
approvals or consents required by any agreement to which GoldCorp is a party.


(m) Intentionally Omitted.


 
3

--------------------------------------------------------------------------------

 
 
(n) All disclosure information provided by GoldCorp which is to be set forth in
disclosure documents of CaseyCorp or otherwise delivered to CaseyCorp by
GoldCorp for use in connection with the transaction described herein is true,
complete and accurate in all material respects.


ARTICLE III - REPRESENTATIONS AND WARRANTIES
OF CASEYCORP.


Except as is otherwise described in the applicable Schedules, CaseyCorp
represents and warrants to CaseyCorp and the Stockholders, as of the date of
this Agreement and as of the Closing, all as follows in this Article III:


(a) As of the Closing Date, the Consideration Stock, to be issued and delivered
to the GoldCorp Stockholders hereunder will, when so issued and delivered,
constitute, duly authorized, validly and legally issued shares of CaseyCorp
common stock, fully-paid and non-assessable.


(b) CaseyCorp has the corporate power and authority to enter into this Agreement
and to perform its respective obligations hereunder.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action, including the board
of directors of CaseyCorp.  The execution and performance of this Agreement will
not constitute a material breach of any agreement, indenture, mortgage, license
or other instrument or document to which CaseyCorp is a party or by which its
assets and properties are bound, and will not violate any judgment, decree,
order, writ, rule, statute, or regulation applicable to CaseyCorp or its
properties.  The execution and performance of this Agreement will not violate or
conflict with any provision of the Certificate of Incorporation or by-laws of
CaseyCorp.


(c) CaseyCorp has delivered to GoldCorp a true and complete copy of Form 10-K
for the period ending December 31, 2008 (the "CaseyCorp Financial
Statements").  The CaseyCorp Financial Statements are complete, accurate and
fairly present the financial condition of CaseyCorp as of the dates thereof and
the results of its operations for the periods then ended.  There are no
liabilities or obligations either fixed or contingent not reflected
therein.  The CaseyCorp Financial Statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
(except as may be indicated therein or in the notes thereto) and fairly present
the financial position of CaseyCorp as of the dates thereof and the results of
its operations and changes in financial position for the periods then ended.


(d) Since December 31, 2008, there have not been any material adverse changes in
the financial condition of CaseyCorp.


(e) CaseyCorp is not a party to or the subject of any pending litigation,
claims, decrees, orders, stipulations or governmental investigation or
proceeding not reflected in the CaseyCorp Financial Statements or otherwise
disclosed herein, and there are no lawsuits, claims, assessments,
investigations, or similar matters, against or affecting CaseyCorp, its
management or its properties. CaseyCorp has complied in all material respects
with all laws, statutes, ordinances, regulations, rules, decrees or orders
applicable to it.


 
4

--------------------------------------------------------------------------------

 
 
(f) CaseyCorp is duly organized, validly existing and in good standing under the
laws of the State of Nevada; has the corporate power to own its property and to
carry on its business as now being conducted and is duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact on it.


(g) CaseyCorp has filed all federal, state, county and local income, excise,
property and other tax, governmental and/or related returns, forms, or reports,
which are due or required to be filed by it prior to the date hereof, except
where the failure to do so would have no material adverse impact on CaseyCorp,
and has paid or made adequate provision in the CaseyCorp Financial Statements
for the payment of all taxes, fees, or assessments which have or may become due
pursuant to such returns or pursuant to any assessments received. CaseyCorp is
not delinquent or obligated for any tax, penalty, interest, delinquency or
charge.


Each such tax return or report is correct and complete in all material respects
and fully discloses and does not understate the income, taxes, expenses,
deductions and credits for the period to which it relates.  Up to and including
the Closing Date, no claim has been made against CaseyCorp by any authority in a
jurisdiction in which it does not file a return that it is or may be subject to
any taxes in that jurisdiction. CaseyCorp has not received notice of any
actions, suits, proceedings, investigations or claims pending or threatened
against CaseyCorp in respect of any taxes nor are any matters relating to any
taxes under discussion with any governmental authority.


(h) Except as disclosed in CaseyCorp’s SEC filings, there are no existing
options, calls, warrants, preemptive rights or commitments of any character
relating to the issued or unissued capital stock or other securities of
CaseyCorp, except as contemplated in this Agreement and there exist no liens or
other securities interests in any assets of CaseyCorp.


(i) The corporate financial records, minute books, and other documents and
records of CaseyCorp have been made available to GoldCorp prior to the Closing,
shall be delivered to new management of CaseyCorp at Closing and are correct and
accurate in all material respects and reflect all decisions made by the Board of
Directors and the shareholders of CaseyCorp.


(j) CaseyCorp has not breached, nor is there any pending, or to the knowledge of
management, any threatened claim that CaseyCorp has breached, any of the terms
or conditions of any agreements, contracts or commitments to which it is a party
or by which it or its assets are is bound.  The execution and performance hereof
will not violate any provisions of applicable law or any agreement to which
CaseyCorp is subject. CaseyCorp hereby represents that it has no business
operations or material assets and it is not a party to any material contract or
commitment other than appointment documents with its transfer agent, and that it
has disclosed to CaseyCorp all relationships or dealings with related parties or
affiliates.


 
5

--------------------------------------------------------------------------------

 
 
(k) CaseyCorp common stock is currently approved for quotation on the OTC
Bulletin Board under the symbol "CCPR" and there are no stop orders in effect or
contemplated with respect thereto and no facts exist which may give rise there.
CaseyCorp has filed all reports required to be filed by CaseyCorp pursuant to
the Securities Act of 1934, as amended. CaseyCorp has not been informed, and has
no reason to believe, that its common stock will be delisted or suspended by
FINRA. CaseyCorp has fully complied will all applicable securities laws and
regulations and is not in default of any of its obligations thereunder.


(l) All information regarding CaseyCorp which has been provided to GoldCorp or
otherwise disclosed in connection with the transactions contemplated herein, is
true, complete and accurate in all material respects. CaseyCorp has provided to
GoldCorp all material information regarding CaseyCorp.


(m) Immediately prior to the  Closing, the outstanding capitalization of
CaseyCorp is 11,250,000 shares of common stock.


(n) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of law or any judgment, decree, order, regulation or rule of any
court or other governmental authority applicable to CaseyCorp, (b) require any
consent, approval or authorization of, or declaration, filing or registration
with, any person, except for compliance with applicable securities laws and the
filing of all documents necessary to consummate the transaction with any
governmental entity, (c) result in a default (with or without the giving of
notice or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which CaseyCorp is a party or by which either is bound or to which
any of their assets are subject, (d) result in the creation of any material lien
or encumbrance upon the assets of CaseyCorp or the funds being delivered in
connection herewith, or (e) conflict with or result in a breach of or constitute
a default under any provision of the charter documents of CaseyCorp.


(o) CaseyCorp does not have any agreements of any nature to acquire, directly or
indirectly, any shares of capital stock, or other equity or ownership interest
in, any person, firm or corporation, or its assets.


(p) There is no requirement to make any filing, give any notice to or obtain any
license, permit, certificate, regulation, authorization, consent or approval of,
any governmental or regulatory authorities as a condition to the lawful
consummation of the transactions contemplated by this Agreement except for the
filings, notifications, consents and approvals described in this Agreement.


 
6

--------------------------------------------------------------------------------

 
 
(r) GoldCorp acknowledges that CaseyCorp is not knowledgeable in GoldCorp
purchasing, either from commercial sources or consumers, and that CaseyCorp has
relief upon GoldCorp’s representations regarding the GoldCorp industry and its
business.


(s) All disclosure information provided by CaseyCorp which was delivered to
GoldCorp for use in connection with the transaction described herein is true,
complete and accurate in all material respects.


ARTICLE IV
CONDITIONS PRECEDENT


4.1           Conditions Precedent to the Obligations of GoldCorp and The
GoldCorp Stockholders.


All obligations of GoldCorp under this Agreement are subject to the fulfillment,
prior to or as of the Closing and/or the Closing Date, as indicated below, of
each of the following conditions:


(a) The representations and warranties by or on behalf of CaseyCorp contained in
this Agreement or in any certificate or document delivered pursuant to the
provisions hereof shall be true in all material respects at and as of the
Closing Date as though such representations and warranties were made at and as
of such time.


(b) CaseyCorp shall have performed and complied with all covenants, agreements,
and conditions set forth in, and shall have executed and delivered all documents
required by this Agreement to be performed or complied with or executed and
delivered by it prior to or at the Closing.


(c) On or before the Closing Date, CaseyCorp shall have delivered to GoldCorp
certified copies of resolutions of the board of directors of CaseyCorp approving
and authorizing the execution, delivery and performance of this Agreement and
authorizing all of the necessary and proper action to enable CaseyCorp to comply
with the terms of this Agreement including the election of GoldCorp's nominee to
the Board of Directors of CaseyCorp and all matters outlined herein.


(d) As of the Closing, Israel Levi and Yehoshua Lustig shall have resigned in
writing from all positions as officers of CaseyCorp effective upon the election
and appointment of the GoldCorp nominees.


(e) At the Closing, all instruments and documents delivered to GoldCorp and
GoldCorp Stockholders pursuant to the provisions hereof shall be reasonably
satisfactory to legal counsel for GoldCorp.


 
7

--------------------------------------------------------------------------------

 
 
(f) The Company has executed an Executive Employment Agreement with Edward
Musheiev in the form attached hereto.


4.2           Conditions Precedent to the Obligations of CaseyCorp.


All obligations of CaseyCorp under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:


(a) The representations and warranties by GoldCorp and the GoldCorp Stockholders
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time.


(b) GoldCorp shall have performed and complied with, in all material respects,
all covenants, agreements, and conditions required by this Agreement to be
performed or complied with prior to or at the Closing.


(c) GoldCorp shall have executed a Preferred Stock Purchase Agreement with Zegal
and Ross Investments, LLC, which will provide that:


(i) Zegal and Ross Investments, LLC (“Zegal and Ross”) shall have the right to
designate two (2) members of the CaseyCorp Board of Directors.


(ii) CaseyCorp shall establish an Executive Committee consisting of at least two
(2) persons. The executive committee shall have the exclusive authority, which
shall require unanimous consent of all members, to appoint CaseyCorp Chief
Executive Officer, President and Chief Financial Officer and to approve the
issuance of all shares and options by CaseyCorp.  Two members of the CaseyCorp
Board of Directors and Executive Committee shall be a designee of Zegal and
Ross.


(d) Edward Musheiev has executed an Executive Employment Agreement in the form
attached hereto.


4.3           Nature and Survival of Representations.


All representations, warranties and covenants made by any party in this
Agreement shall survive the Closing and the consummation of the transactions
contemplated hereby for one year from the Closing.  All of the parties hereto
are executing and carrying out the provisions of this Agreement in reliance
solely on the representations, warranties and covenants and agreements contained
in this Agreement and not upon any investigation upon which it might have made
or any representation, warranty, agreement, promise or information, written or
oral, made by the other party or any other person other than as specifically set
forth herein.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE V
DOCUMENTS DELIVERED AT CLOSING


5.1           Documents at Closing.


At the Closing, the following documents shall be delivered:


(a) GoldCorp will deliver, or will cause to be delivered, to CaseyCorp the
following:


(i)  a certificate executed by the President and Secretary of GoldCorp to the
effect that all representations and warranties made by GoldCorp under this
Agreement are true and correct as of the Closing, the same as though originally
given to CaseyCorp on said date;


(ii)  a certificate from the jurisdiction of incorporation of GoldCorp dated at
or about the Closing to the effect that GoldCorp is in good standing under the
laws of said jurisdiction;


(iii)  such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provisions of this Agreement;


(iv)  certified copies of resolutions adopted by the directors of GoldCorp
authorizing this transaction; and


                    (v) all other items, the delivery of which is a condition
precedent to the obligations of GoldCorp as set forth herein.


(b) CaseyCorp will deliver or cause to be delivered to GoldCorp:


(i)  stock certificates representing the Consideration Shares to be issued as
the Purchase Price;


(ii)  a certificate of the President of CaseyCorp, to the effect that all
representations and warranties of CaseyCorp made under this Agreement are true
and correct as of the Closing, the same as though originally given to GoldCorp
on said date;


(iii)  certified copies of resolutions adopted by CaseyCorp’s board of directors
authorizing the transaction contemplated hereunder and all related matters
described herein;


(iv)  certificate from the jurisdiction of incorporation of CaseyCorp dated at
or about the Closing Date that CaseyCorp is in good standing under the laws of
said state;


(v)  such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement;


 
9

--------------------------------------------------------------------------------

 
 
(vi)  resignation of Israel Levi and Yehoshua Lustig as directors of CaseyCorp
and appointment of new officers and directors as directed by GoldCorp; and


(vii)  all corporate and financial records of CaseyCorp shall be delivered to
GoldCorp.
ARTICLE VI
INDEMNIFICATION


6.1           Indemnification.


For a period of one year from the Closing, CaseyCorp agrees to indemnify and
hold harmless GoldCorp and the GoldCorp Shareholders, and GoldCorp agrees to
indemnify and hold harmless CaseyCorp, at all times after the date of this
Agreement against and in respect of any liability, damage or deficiency, all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
including attorney's fees incident to any of the foregoing, resulting from any
material misrepresentations made by an indemnifying party to an indemnified
party, an indemnifying party's breach of covenant or warranty or an indemnifying
party's nonfulfillment of any agreement hereunder, or from any material
misrepresentation in or omission from any certificate furnished or to be
furnished hereunder.


ARTICLE VII
COVENANTS


7.1           Tax Free Reorganization.


It is intended by the parties that the Reorganization will constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended, and the parties agree that if modification of the terms of
this Agreement in a non-material manner to attain such qualification is
necessary, they will negotiate in good faith to make such required
modifications.


7.2           ’34 Act Compliance.


CaseyCorp shall continue to comply with all of the provisions applicable to it
of the Securities Exchange Act of 1934, as amended (the “’34 Act’).  In the
event that CaseyCorp shall fail to make any applicable filings pursuant to the
’34 Act, upon the expiration of any applicable extension and grace periods,
Zegal and Ross, for so long as it is a holder of shares of CaseyCorp’s Series A
Preferred Stock, shall have the right to bring an action against the
Stockholders, on behalf of CaseyCorp, to rescind the transaction contemplated by
this Agreement.  This provision shall survive the Closing for such period of
time as Zegal and Ross remains a holders of shares of CaseyCorp’s Series A
Preferred stock.


 
10

--------------------------------------------------------------------------------

 
 
7.3           Non-Compete


The Stockholders each agree that, except as set forth below, during the term of
this Agreement, each shall not, unless acting pursuant hereto or with the prior
written consent of the Board of Directors of the Company, directly or
indirectly:


(a)  own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, Executive, partner, principal, agent, representative,
consultant or otherwise with any business or enterprise engaged in the
purchasing of gold or any other business engaged in by the Company for which
Executive had primary responsibility, or any of its affiliates (collectively,
the “Business”);


(b)  solicit for employment or in any other fashion hire any of the executives
of the Company;


(c)  use or permit his name to be used in connection with, any business or
enterprise engaged in the Business;


(d)  use the name of the Company or any name similar thereto, but nothing in
this clause shall be deemed, by implication, to authorize or permit use of such
name after expiration of such period; or


(e) violate any exclusive dealing arrangements between GoldCorp and Ed and Serge
Gold and Diamonds, Inc.


provided, however, that this provision shall not be-construed to prohibit the
ownership by the Stockholders of (a) Ed and Serge Gold and Diamonds, Inc.,
EZSellGold and any retail stores,  or (b) the ownership of not more than 3% of
any class of the outstanding equity securities of any corporation which is
engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Exchange Act of 1934. In the event that
the provisions of this Section should ever be adjudicated to exceed the time,
geographic, service or product limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, service or product limitations permitted by
applicable law.


ARTICLE VIII
MISCELLANEOUS


8.1           Miscellaneous.


(a)  Public Announcement.  Until the Closing, CaseyCorp shall not make or issue,
or cause to be made or issued, any announcement or written statement concerning
this Agreement or the transactions contemplated hereby for dissemination to the
general public without the prior consent of GoldCorp except, as determined by
CaseyCorp, to be required by law.


 
11

--------------------------------------------------------------------------------

 
 
(b)  Further Assurances.  At any time, and from time to time, after the Closing
Date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.


(c)  Waiver.  Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party to whom such compliance is owed.


(d)  Amendment.  This Agreement may be amended only in writing as agreed to by
all parties hereto.


(e)  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first class registered or certified mail, return receipt requested to
the following addresses:


To CaseyCorp:




To GoldCorp:




To the Stockholders:


(f)  Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(g)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(h)  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York.


(i)  Binding Effect.  This Agreement shall be binding upon the parties hereto
and inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.


(j)  Entire Agreement.  This Agreement and the attached Exhibits constitute the
entire agreement of the parties covering everything agreed upon or understood in
the transaction.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof.


(k)  Severability.  If any part of this Agreement is deemed to be unenforceable
the balance of the Agreement shall remain in full force and effect.


 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

 
CaseyCorp Enterprises, Inc.


By: /s/ Israel Levy
Title: President






ESM Refiners, Inc.


By: /s/ Eduard Musheyev
Title: President




The Stockholder


/s/ Eduard Musheyev

 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A
SHAREHOLDERS



   
Shares
Beneficially
Owned
     
Common
     
Stock
         
Eduard Musheyev
    100                      
Total
    100  

 